Title: To James Madison from Com. Isaac Chauncey, 9 June 1807
From: Chauncey, Com. Isaac
To: Madison, James



Sir,
NewYork 9th. June 1807.

I am mortified that I am again under the necessity of complaining to you of the base treatment recieved from a people that we are at peace with and who profess a wish to continue so, yet in the very face of those professions are guilty of the most unwarrantable and insulting conduct towards the Flag and citizens of a nation whom they hypocritically pretend to respect.
I had the Honor of informing you on the 30th. of December last of a Seaman being impressed from my ship by the Boarding officer of H. B. M. Ship Phaeton, on the 19th. of that Month then laying at Chenpee near the Boca Tigris Tiger Bay, and also of forwarding copies of the correspondence passed on the occasion.  I have now to record a more outrageous act, than is generally committed by the officers of any civilized nation.
I left Whompoa on the third February in the Ship Beaver, belonging to John Jacob Astor and John Wheeton Esqrs. of New York with a full load of Teas, Nankeens & China ware loaded on the account of the owners and myself all citizens of the United States.  On the 5th. I dropped down the River in company with the Ships Swift and Projector both belonging and bound to New York.  At about half past 4 o’Clock in the afternoon, three miles below the Boca Tigris, I was boarded by an officer from H. B. M. Ship Lion Captain Robert Rolles, laying at Chenpee.  The boarding officer after asking the usual questions such as the Ship’s and Master’s names, Cargo &c. (which were all Answerd him politely,) he ordered the Ship hove too to examine my people.  This order I refused to obey as not acknowledging any power that had a right to detain my ship for search within the waters of a Neutral and at least 50 miles from the sea; The officer then ordered his Boats crew on board in order to force me to a compliance, which I resisted with my officers, and succeeded in driving them from the Wheel and quarter Deck, but not being more than pistol shot from the Lion, the officer hailed her and asked for assistance, and immediately three other Boats were manned from the Lion and in a few minutes I was boarded by upwards of fifty armed men, who forcibly took possession of the Ship, struck the colours, drove the Pilot out of the Ship, & threatened his life if he came alongside without his (the officer’s) orders.  Finding the Ship in this situation, I abandoned her to the Captors, for I could consider them in no other light, and after being very near getting her onshore twice, they anchored with the stream anchor not far from a reef of Rocks.  About this time the Swift Captain Eldridge passed within hail.  I asked him to send his Boat for me as I was determined to leave the Ship, but was not permitted to make use of my own boat.  Captain Eldridge came himself in his boat, but as he approached the Ship he was ordered off with very abusive language, and threatened to sink him and his boat if he came alongside.  In about an hour after he sent his Boat with his chief officer in her, but he met with no better success than Captain Eldridge had done and was ordered off in the same manner.  The officer after bringing the Ship to an anchor demanded my papers, which I refused to deliver or even shew him; he then threatened to impress every man out of the Ship that was worth taking if I did not Submit to have my Papers and men’s protections examined.  I however persisted in my first determination.  I was then sent onboard of the Lion to see whether the Commanding officer there could not have better success with me; But there, where one might have expected to have found Gentlemen, I experienced a mortification not to be described, and was insulted with language better suiting a Billingsgate Fish Woman than a person wearing the livery of his Country, Language too indecent to be recorded here but degrading to me as a Man and an American, but finding that I was not to be frightened into their views, after a detention of about half an hour I was again sent onboard of my own ship, where an officer from the Lion soon followed me and used milder language to induce me to shew my papers and men’s protections.  I still resisted on the principle that they had no right to detain me for search within the waters of a Neutral, that their conduct was arbitrary and tyrannical, that they could never make it good to their own government.  About 9 o’Clock in the Evening finding me still obstinate, (as they termed it) I was told I might proceed, that my conduct should be represented to my Government and they would have me turned out of my ship.  I at this time was determined not to take charge of the Ship but to proceed to Canton and there enter a Protest, but on more advice I resumed the command again and proceeded on my voyage under the impression that it would have all the effect to enter a Protest in the first Port of the United States I arrived at and forward to you a statement of the case.
It was evident to me as well as all the Gentlemen onboard of my Ship that from the extreme anxiety of the officer after I abandoned her to to him that he was conscious of having exceeded his authority.  Moreover, their giving up their point and permitting me to proceed without seeing my papers or all my men’s protections, (for some of them shewed theirs voluntarily) was a circumstance that weighs strongly in my mind that they were convinced that they could not establish the principle of searching, And distressing Neutrals, by taking their men within the waters of a neutral state, particularly if a proper resistance was made to such outrages.  The American Trade to China has suffered considerable interruption from H. B. M. Ships laying near the Boca Tigris.  There was scarcely a Ship at Canton this year but had one or more men impressed.  This is a serious injury for those men cannot be replaced in that Country.  They have not only distressed Ships by taking their men, but many have been detained for several days on some frivolous pretext or other, after they were ready for sea and dropped down to where the Men of War lay.  To shew at what pains the officers on that Station take to annoy Americans, I will relate a circumstance that happened about the time that I Arrived at Canton.  The carpenter of a ship belonging to Philadelphia was impressed onboard of the Phaeton.  Captain Wood acknowledged that he knew him to be an American, but would keep him until he was ready for sea in order to punish some other Americans that he was vexed with.
Trusting that you will not consider this information impertinent on my part With great consideration I have the Honor to be Most Respectfully, Sir Your Obt. Hble Servt

Isaac Chauncey

